Back to Form 8-K [form8-k.htm]
Exhibit 10.2


AMENDMENT #4 TO CONTRACT NO. 0654 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
WELLCARE OF GEORGIA, INC.


This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and WellCare of Georgia,
Inc. (hereinafter referred to as “Contractor”) and is made effective this 26th
day of August, 2008 (hereinafter referred to as the “Effective Date”).  Other
than the changes, modifications and additions specifically articulated in this
Amendment #4 to Contract # 0654, RFP#41900-001-0000000027, the original Contract
shall remain in effect and binding on and against DCH and Contractor.  Unless
expressly modified or added in this Amendment #4, the terms and conditions of
the original Contract are expressly incorporated into this Amendment #4 as if
completely restated herein.


WHEREAS, DCH and Contractor executed a contract for the provision of services to
Georgia Healthy Families; and,


WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and Contractor
desire to amend the above-referenced Contract as set forth below.


NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:


I.
To delete the current Section 26.0 PAYMENT BOND & IRREVOCABLE LETTER OF CREDIT,
in its entirety and replace with the following:



26.0    PAYMENT BOND & IRREVOCABLE LETTER OF CREDIT


 
Section 26.1
Within five (5) Business Days of Contract Execution, Contractor shall obtain and
maintain in force and effect an irrevocable letter of credit in the amount
representing one half of one month’s total Net Capitation Payment associated
with the actual GCS lives enrolled in Contractor’s plan. On or before July 2
each following year, Contractor shall modify the amount of the irrevocable
letter of credit currently in force and effect to equal one-half of the average
of the Net Capitation Payments paid to the Contractor for the months of January,
February and March.   If at any time during the year, the actual GCS lives
enrolled in Contractor’s plan increases or decreases by more than twenty-five
percent, DCH, at it sole discretion, may increase or decrease the amount
required for the irrevocable letter of credit.






Amendment #4 
Contract #0654
 
Page1 of 4

--------------------------------------------------------------------------------

 




 
With regard to the irrevocable letter of credit, DCH may recoup payments from
the Contractor for liabilities or obligations arising from any act, event,
omission or condition which occurred or existed subsequent to the effective date
of the Contract and which is identified in a survey, review, or audit conducted
or assigned by DCH.



 
Section 26.2
DCH may also, at its discretion, redeem Contractor’s irrevocable letter of
credit in the amount(s) of actual damages suffered by DCH if DCH determines that
the Contractor is (1) unable to perform any of the terms and conditions of the
Contract or if (2) the Contractor is terminated by default or bankruptcy or
material breach that is not cured within the time specified by DCH, or under
both conditions described at one (1) and two (2).



 
Section 26.3
During the Contract period, Contractor shall obtain and maintain a payment bond
from an entity licensed to do business in the State of Georgia and acceptable to
DCH with sufficient financial strength and creditworthiness to assume the
payment obligations of Contractor in the event of a default in payment arising
from bankruptcy, insolvency, or other cause.  Said bond shall be delivered to
DCH within five (5) Business Days of Contract Execution and shall be in the
amount of Five Million Dollars ($5,000,000.00).  On or before July 2, of each
following year, Contractor shall modify the amount of the bond to equal the
average of the Net Capitation Payments paid to the Contractor for the months of
January, February and March.



 
Contractor shall have the option, in its discretion, to replace all or part of
the payment bond described in the paragraph above, with an irrevocable letter of
credit in the same amount. The irrevocable letter of credit would be furnished
in addition to the instrument required by Section 26.1 of this Contract.



 
If at any time during the year, the actual GCS lives enrolled in Contractor’s
plan increases or decreases by more than twenty-five percent, DCH, at it sole
discretion, may increase or decrease the amount required for the bond.





Amendment #4
Contract #0654
 
Page2 of 4

--------------------------------------------------------------------------------

 



II.
DCH and Contractor agree that they have assumed an obligation to perform the
covenants, agreements, duties and obligations of the Contract, as modified and
amended herein, and agree to abide by all the provisions, terms and conditions
contained in the Contract as modified and amended.



III.
This Amendment shall be binding and inure to the benefit of the parties hereto,
their heirs, representatives, successors and assigns.  Whenever the provisions
of this Amendment and the Contract are in conflict, the provisions of this
Amendment shall take precedence and control.



VI.
It is understood by the Parties hereto that, if any part, term, or provision of
this Amendment or this entire Amendment is held to be illegal or in conflict
with any law of this State, then DCH, at its sole option, may enforce the
remaining unaffected portions or provisions of this Amendment or of the Contract
and the rights and obligations of the parties shall be construed and enforced as
if the Contract or Amendment did not contain the particular part, term or
provision held to be invalid.



VII.
This Amendment shall become effective as stated herein and shall remain
effective for so long as the Contract is in effect.



VIII.        This Amendment shall be construed in accordance with the laws of
the State of Georgia.


IX.
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.

 
- SIGNATURES ON THE FOLLOWING PAGE –



Amendment #4 
Contract #0654
 
Page3 of 4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.



GEORGIA DEPARTMENT OF COMMUNITY HEALTH




/s/ Rhonda Medows                                            
8/26/08                           
Dr. Rhonda M. Medows, M.D.                           Date
Commissioner








WELLCARE OF GEORGIA, INC.


BY:           /s/ Heath Schiesser                            
5/30/08                          
*SIGNATURE                                       Date


Heath Schiesser                       
Please Print/Type Name Here
SEAL

______________________________
                                                                                                               
AFFIX CORPORATE SEAL HERE
(Corporations without a seal, attach a
Certificate of Corporate Resolution)




ATTEST:     /s/ Thomas F. O'Neil          
                      **SIGNATURE
 
                      Secretary                             
                      TITLE

 



* Must be President, Vice President, CEO or Other Authorized Officer
**Must be Corporate Secretary
 
Amendment #4
Contract #0654
Page 4 of 4
 
 